NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANGHUA HUANG; et al.,                          No.    18-70198

                Petitioners,                    Agency Nos.       A206-654-914
                                                                  A206-654-915
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Langhua Huang and her minor child, natives and citizens of China, petition

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Huang’s asylum application and her testimony

regarding the timing of her claimed harm and whether she requested an alternative

means of contraception. See id. at 1048 (adverse credibility finding reasonable

under the totality of the circumstances). Huang’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000); see

also Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency not required to

accept explanations for inconsistencies). The agency also provided specific

examples in the record and a sufficient explanation to support its finding that

Huang’s demeanor indicated a lack of credibility. See Manes v. Sessions, 875 F.3d

1261, 1264 (9th Cir. 2017). Thus, in the absence of credible testimony, in this

case, petitioners’ asylum claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      To the extent petitioners challenge the agency’s denial of withholding of

removal and CAT, we lack jurisdiction to consider their contentions because

petitioners did not exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d


                                           2                                  18-70198
674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency).

      In their opening brief, petitioners do not challenge the BIA’s denial of their

due process and ineffective assistance of counsel claims. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    18-70198